Citation Nr: 0835979	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims of 
entitlement to increased ratings for his service-connected 
generalized anxiety disorder and pulmonary sarcoidosis, and 
denied a claim for a TDIU.  The veteran perfected an appeal 
to the Board, and in May 2005, the Board denied a disability 
rating in excess of 30 percent for his generalized anxiety 
disorder, denied a compensable disability rating for his 
pulmonary sarcoidosis, and denied entitlement to TDIU.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2006 
Order, the Court granted a Joint Remand (Joint Remand) which 
vacated the Board's decision and remanded this appeal for 
further development consistent with its instructions.  In 
February 2007, the Board remanded the case for compliance 
with the instructions in the Joint Remand.  It was returned 
to the Board and in January 2008, the Board denied increased 
ratings for the veteran's generalized anxiety disorder and 
pulmonary sarcoidosis, and remanded the issue of a TDIU 
rating for additional development.  This issue is again 
before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes that the Joint Remand found that the holding 
in Mingo v. Derwinski, 2 Vet. App. 51 (1992), which states 
that in adjudicating a TDIU claim, VA must assess a 
claimant's testimony that his medications leave him unable to 
function and that there must be an assessment of the side 
effects of the medications taken for a service-connected 
disability, which `was not addressed in the Board's May 2005 
decision.  

In its February 2007 remand, the Board instructed the AOJ to 
afford the veteran psychiatric and pulmonary examinations to 
determine whether side effects from the medications for his 
service-connected disabilities impact the appellant's ability 
to work.  When the AOJ readjudicated the case, it did not 
include consideration of the holding in Mingo.  Pursuant to 
the instructions in the January 2008 remand, however, the 
veteran was provided with the necessary examinations, and, in 
its July 2008 supplemental statement of the case (SSOC), the 
AOJ determined that the veteran does not suffer any side 
effects from the medications he takes to treat his service-
connected disabilities.  The Board finds that the AOJ has 
substantially complied with this aspect of the Joint Remand 
and the Board's remands.  Stegall v. West, 11 Vet. App. 268 
(1998).  In this regard, the holding in Mingo should be 
considered when the AOJ readjudicates this case, as is 
explained below.

The January 2008 remand acknowledged that the veteran's 
service-connected disabilities consisted of his generalized 
anxiety disorder, evaluated as 30 percent disabling, and 
pulmonary sarcoidosis, rated as 0 percent disabling.  This 
resulted in a combined disability rating of 30 percent.  38 
C.F.R. § 4.25 (2007).  However, in an October 2007 rating 
decision, the veteran was assigned a 100 percent temporary 
disability rating for prostate cancer, effective in July 2007 
and continuing until July 2008.  The 100 percent disability 
rating for his prostate cancer, while it is in effect, 
renders a TDIU rating moot.  As such, the January 2008 Board 
remand instructed the AOJ to provide the veteran with the 
appropriate examinations for all service-connected 
disabilities and to reevaluate the veteran's TDIU claim in 
July 2008, when the veteran's 100 percent disability rating 
for his prostate cancer would be reevaluated.  

The Board remanded this case in January 2008, in part, 
because the TDIU claim could not be evaluated until the 
veteran's temporary 100 percent disability rating was no 
longer in effect.  The 100 percent disability rating was to 
be in effect until July 2008.  Presumably, this rating would 
not have been necessary after that time and the TDIU claim 
could be reevaluated based on the disability ratings in 
effect after the termination of the 100 percent temporary 
disability rating.  

However, in a July 2008 SSOC, the AOJ continued the veteran's 
100 percent disability rating for his prostate cancer and 
informed him that this evaluation was not permanent and that 
a TDIU evaluation was not for consideration while in receipt 
of the 100 percent rating.  The AOJ indicated that the 
veteran continued to be treated for prostate cancer and that 
his prostate could not be removed due to other conditions.  
It appears that the veteran has been scheduled for another 
review examination. 

Once the AOJ finds that the veteran's temporary 100 percent 
rating for his prostate cancer is no longer warranted, the 
AOJ should provide the veteran with the appropriate 
examinations for all service-connected disabilities, 
readjudicate the veteran's TDIU claim, and issue a rating 
decision on the case.
 
Accordingly, the case is REMANDED for the following action:

1.  Following the termination of the 
veteran's 100 percent disability rating 
for prostate cancer, the AOJ should 
schedule the veteran for examinations, by 
appropriate specialists, to determine the 
nature and extent of his service-
connected disabilities.  The examiners 
should render an opinion as to the effect 
these disabilities and their treatment 
have on his ability to secure or follow a 
substantially gainful occupation.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand, 
and treatment records must be made 
available to the examiners for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  The examiners should perform 
any tests or studies deemed necessary for 
accurate assessments.

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.
 
2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
TDIU claim, to include consideration of 
the holding in Mingo v. Derwinski, 2 Vet. 
App. 51 (1992) regarding the impact of 
any side effects that his medications for 
his service-connected disabilities have 
on his ability to obtain and maintain 
gainful employment.  If the determination 
remains unfavorable to the appellant, he 
and his attorney should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

No action by the appellant is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examinations without good cause 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




